Citation Nr: 0426161	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  99-04 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
status post arthroscopic meniscectomy for meniscus tears of 
the left knee with anterior cruciate ligament tear. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1991 to November 
1994.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The veteran testified in support of 
his appeal at a hearing held at the RO before a Hearing 
Officer in December 1999.  

This claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if they are required to take further action 
with regard to this appeal. 


REMAND

The veteran seeks an increased evaluation for his left knee 
disability.  He asserts that the 10 percent evaluation 
currently assigned that disability does not accurately 
reflect the severity of his left knee symptomatology.  He 
reports that once monthly he has flare-ups of left knee pain 
and crepitus and episodes where his knee gives out.  During 
these flare-ups, there is a popping sound in his left knee 
and his left knee locks.  He states that these flare-ups last 
for three days and necessitate the use of Motrin.  

The veteran's representative asserts that, although the RO 
has afforded the veteran a VA examination of his left knee, 
the competent medical evidence of record does not address 
whether the symptomatology reported by the veteran during 
flare-ups further limits his functional ability.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
diagnostic codes that provide a rating on the basis of loss 
of range of motion must be considered in conjunction with the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2003), which pertain 
to functional loss and factors of joint disability 
attributable to pain.  The Court further held that 
examinations upon which decisions are based must adequately 
portray the extent of functional loss caused by pain on use 
and during flare-ups.  Id at 206.  

In this case, the veteran's left knee disability is rated 
based on limitation of motion; therefore, VA must consider 
such factors as painful motion, weakened movement, and excess 
fatigability, and the extent of functional loss caused by 
these symptoms during flare-ups.  Insofar as the July 2003 VA 
examiner did not include sufficient findings and conclusions 
relevant to the above, the Board agrees that another VA 
examination is necessary.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and non-VA, who may possess additional 
records pertinent to his claim.  When the 
requested information and any necessary 
authorization are received, the RO should 
attempt to obtain copies of all indicated 
records not already part of the claims 
folder.  In any case, the RO should 
ensure all pertinent VA treatment and 
evaluation records are associated with 
the claims file.

2.  The RO should afford the veteran a VA 
examination to ascertain the nature and 
severity of left knee disability.  The RO 
should forward the claims file to the 
examiner for review and ask the examiner 
to confirm review of such in the written 
report.  
Any indicated testing, including range of 
motion studies in degrees, should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (as 
described by the veteran), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree 
of additional range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.



3.  The RO should then review the claims 
file and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support the veteran's claim, indicating 
whether the veteran should submit such 
evidence or whether the RO will obtain and 
associate such evidence with the claims 
file, and advising the veteran to submit 
all evidence in his possession that 
pertains to that claim.  The RO should 
afford the veteran and his representative 
an opportunity to respond to this notice 
by submitting evidence or information or 
by identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the veteran in obtaining all 
identified evidence.

4.  Once all development is completed, the 
RO should readjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).




The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


